 
Commercial Paper Dealer Agreement (4(2) Program; Guaranteed)
 
Among:
 
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, a Bermuda company, as Issuer,
 
INGERSOLL-RAND COMPANY LIMITED, a Bermuda company, as Guarantor and
 
DEUTSCHE BANK SECURITIES INC., as Dealer
 
Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
(the “Issuing and
Paying Agency Agreement”), dated as of May 22, 2008, among the Issuer, the
Guarantor and JPMorgan
Chase Bank, National Association, as Issuing and Paying Agent.
 
Dated as of May 22, 2008


--------------------------------------------------------------------------------


 
Commercial Paper Dealer Agreement
4(2) Program; Guaranteed
 
This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantor and the Dealer, each named on the cover page hereof, in connection
with the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.
 
The Guarantor has agreed unconditionally and irrevocably to guarantee payment in
full of the principal of and interest (if any) on all such Notes of the Issuer,
pursuant to a guarantee, dated the date hereof, in the form of Exhibit C hereto
(the “Guarantee”).
 
Certain terms used in this Agreement are defined in Section 6 hereof.
 
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.
 
1.
Offers, Sales and Resales of Notes.




1.1.
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantor contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

 

1.2.
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor the
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and the Guarantor one or
more agreements which contain provisions substantially identical to those
contained in Section 1 of this Agreement, of which the Issuer and the Guarantor
hereby undertake to provide the Dealer prompt notice or (b) in transactions with
the other dealers listed on the Addendum hereto, which are executing agreements
with the Issuer and the Guarantor which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer or the Guarantor offer, solicit or accept offers to purchase,
or sell, any Notes directly on its own behalf in transactions with persons other
than broker-dealers as specifically permitted in this Section 1.2.

 

1.3.
The Notes shall be in a minimum denomination of $250,000 or integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, and shall have a maturity not exceeding 397
days from the date of issuance.  The Notes shall not contain any provision for
extension, renewal or automatic “rollover.”

 
2

--------------------------------------------------------------------------------


 

1.4.
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agency Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
the Issuing and Paying Agency Agreement.

 

1.5.
If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantor agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

 

1.6.
The Dealer, the Issuer and the Guarantor hereby establish and agree to observe
the following procedures in connection with offers, sales and subsequent resales
or other transfers of the Notes:

 

 
(a)
Offers and sales of the Notes by or through the Dealer shall be made only to:
(i) investors reasonably believed by the Dealer to be Qualified Institutional
Buyers, Institutional Accredited Investors or Sophisticated Individual
Accredited Investors and (ii) non-bank fiduciaries or agents that will be
purchasing Notes for one or more accounts, each of which is reasonably believed
by the Dealer to be an Institutional Accredited Investor or Sophisticated
Individual Accredited Investor.

 

 
(b)
Resales and other transfers of the Notes by the holders thereof shall be made
only in accordance with the restrictions in the legend described in clause (e)
below.

 

 
(c)
No general solicitation or general advertising shall be used in connection with
the offering of the Notes. Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, neither the Issuer nor the
Guarantor shall issue any press release or place or publish any “tombstone” or
other advertisement relating to the Notes.

 
3

--------------------------------------------------------------------------------


 

 
(d)
No sale of Notes to any one purchaser shall be for less than $250,000 principal
or face amount, and no Note shall be issued in a smaller principal or face
amount. If the purchaser is a non-bank fiduciary acting on behalf of others,
each person for whom such purchaser is acting must purchase at least $250,000
principal or face amount of Notes.

 

 
(e)
Offers and sales of the Notes by the Issuer through the Dealer acting as agent
for the Issuer shall be made in accordance with Rule 506 under the Securities
Act, and shall be subject to the restrictions described in the legend appearing
on Exhibit A hereto. A legend substantially to the effect of such Exhibit A
shall appear as part of the Private Placement Memorandum used in connection with
offers and sales of Notes hereunder, as well as on each individual certificate
representing a Note and each Master Note representing book-entry Notes offered
and sold pursuant to this Agreement.

 

 
(f)
The Dealer shall furnish or shall have furnished to each purchaser of Notes for
which it has acted as the dealer a copy of the then-current Private Placement
Memorandum unless such purchaser has previously received a copy of the Private
Placement Memorandum as then in effect. The Private Placement Memorandum shall
expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from the Issuer, the
Guarantor and the Dealer and shall provide the names, addresses and telephone
numbers of the persons from whom information regarding the Issuer and the
Guarantor may be obtained.

 

 
(g)
The Issuer and the Guarantor, jointly and severally, agree for the benefit of
the Dealer and each of the holders and prospective purchasers from time to time
of the Notes that, if at any time the Issuer and the Guarantor shall not be
subject to Section 13 or 15(d) of the Exchange Act, the Issuer and the Guarantor
will furnish, upon request and at their expense, to the Dealer and to holders
and prospective purchasers of Notes information required by Rule 144A(d)(4)(i)
in compliance with Rule 144A(d).

 

 
(h)
In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

 
(i)
The Issuer and the Guarantor represent that neither the Issuer nor the Guarantor
is currently issuing commercial paper in the United States market in reliance
upon the exemption provided by Section 3(a)(3) of the Securities Act. The Issuer
and the Guarantor agree that if the Issuer or the Guarantor shall issue
commercial paper after the date hereof in reliance upon such exemption (a) the
proceeds from the sale of the Notes will be segregated from the proceeds of the
sale of any such commercial paper by being placed in a separate account; (b) the
Issuer and the Guarantor will institute appropriate corporate procedures to
ensure that the offers and sales of notes issued by the Issuer or the Guarantor,
as the case may be, pursuant to the Section 3(a)(3) exemption are not integrated
with offerings and sales of Notes hereunder; and (c) the Issuer and the
Guarantor will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States. The parties hereto acknowledge that
the Guarantor is currently issuing commercial paper in the United States market
in reliance upon the exemption provided by Section 4(2) of the Securities Act
(the “Existing Program Notes”).

 
4

--------------------------------------------------------------------------------


 

 
(j)
The Issuer and the Guarantor hereby agree that, not later than 15 days after the
first sale of Notes as contemplated by this Agreement, they will file with the
SEC a notice on Form D in accordance with Rule 503 under the Securities Act and
that they will thereafter file such amendments to such notice as Rule 503 may
require.

 

1.7.
Each of the Issuer and the Guarantor hereby represents and warrants to the
Dealer, in connection with offers, sales and resales of Notes, as follows:

 

(a)
Other than the Existing Program Notes, the Issuer and the Guarantor hereby
confirm to the Dealer that (except as permitted by Section 1.6(i)) within the
preceding six months neither the Issuer nor the Guarantor nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof acting on
behalf of the Issuer or the Guarantor has offered or sold any Notes, or any
substantially similar security of the Issuer or the Guarantor (including,
without limitation, medium-term notes issued by the Issuer or the Guarantor),
to, or solicited offers to buy any such security from, any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof. The Issuer and
the Guarantor also agree that (except pursuant to the Existing Program Notes or
as permitted by Section 1.6(i)), as long as the Notes are being offered for sale
by the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor the Guarantor nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(2) of the Securities Act and Rule 506
thereunder and shall survive any termination of this Agreement. Each of the
Issuer and the Guarantor hereby represents and warrants that it has not taken or
omitted to take, and will not take or omit to take, any action that would cause
the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or the
Guarantor or some other party or parties.

 

(b)
The Issuer represents and agrees that the proceeds of the sale of the Notes are
not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System. In the event
that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect. The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase
securities with the proceeds of the Notes. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 
5

--------------------------------------------------------------------------------


 
2.
Representations and Warranties of the Issuer and the Guarantor.



Each of the Issuer and the Guarantor represents and warrants as to itself that:
 

2.1
The Issuer is a company duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

 

2.2
The Guarantor is a company duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
the requisite power and authority to execute, deliver and perform its
obligations under the Guarantee, this Agreement and the Issuing and Paying
Agency Agreement.

 

2.3
This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and the Guarantor and
constitute legal, valid and binding obligations of the Issuer and the Guarantor
enforceable against the Issuer and the Guarantor in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

2.4
The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agency Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.5
The Guarantee has been duly authorized, executed and delivered by the Guarantor
and constitutes the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 
6

--------------------------------------------------------------------------------


 

2.6
The offer and sale of the Notes and the Guarantee in the manner contemplated
hereby do not require registration of the Notes or the Guarantee under the
Securities Act, pursuant to the exemption from registration contained in Section
4(2) thereof and Regulation D thereunder, and no indenture in respect of the
Notes or the Guarantee is required to be qualified under the Trust Indenture Act
of 1939, as amended.

 

2.7
The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and the Guarantor,
respectively.

 

2.8
Except as provided in Section 1.6(j) hereof, no consent or action of, or filing
or registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of, this Agreement, the
Notes, the Guarantee or the Issuing and Paying Agency Agreement, except as may
be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes, provided that the Notes are not
issued or registered in Bermuda and the register of holders of the Notes is not
maintained in Bermuda.

 

2.9
Neither the execution and delivery of this Agreement, the Guarantee and the
Issuing and Paying Agency Agreement, nor the issuance of the Notes in accordance
with the Issuing and Paying Agency Agreement, nor the fulfillment of or
compliance with the terms and provisions hereof or thereof by the Issuer or the
Guarantor, will (i) result in the creation or imposition of any mortgage, lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets which would have a material adverse effect on the Guarantor and its
subsidiaries, taken as a whole, or (ii) violate or result in a breach or a
default under any of the terms of the charter documents or by-laws of the Issuer
or the Guarantor, any contract or instrument to which the Issuer or the
Guarantor is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or the Guarantor is subject or by which it
or its property is bound, which breach or default might have a material adverse
effect on the condition (financial or otherwise), operations or business
prospects of the Guarantor and its subsidiaries, taken as a whole, or the
ability of the Issuer or the Guarantor to perform its obligations under this
Agreement, the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

2.10
There is no litigation or governmental proceeding pending, or to the knowledge
of the Issuer or the Guarantor threatened, against or affecting the Issuer or
the Guarantor or any of its subsidiaries which might result in a material
adverse change in the condition (financial or otherwise), operations or business
prospects of the Guarantor and its subsidiaries, taken as a whole, or the
ability of the Issuer or the Guarantor to perform its obligations under this
Agreement, the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

2.11
Neither the Issuer nor the Guarantor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

2.12
Neither the Private Placement Memorandum nor the Company Information contains
any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 
7

--------------------------------------------------------------------------------


 

2.13
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and the Guarantor to the Dealer, as of the
date thereof, that, both before and after giving effect to such issuance and
after giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer and the Guarantor set forth in this Section 2
remain true and correct on and as of such date as if made on and as of such
date, (ii) in the case of an issuance of Notes, the Notes being issued on such
date have been duly and validly issued and constitute legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and are guaranteed pursuant to the Guarantee,
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
condition (financial or otherwise), operations or business prospects of the
Guarantor and its subsidiaries, taken as a whole, which has not been disclosed
to the Dealer in writing and (iv) neither the Issuer nor the Guarantor is in
default of any of its obligations hereunder or under the Notes, the Guarantee or
the Issuing and Paying Agency Agreement.

 

2.14
Under the laws of Bermuda, neither the Issuer or the Guarantor nor any of their
respective revenues, assets or properties has any right of immunity from service
of process or from the jurisdiction of competent courts of Bermuda or the United
States or the State of New York in connection with any suit, action or
proceeding, attachment prior to judgment, attachment in aid of execution of a
judgment or execution of a judgment or from any other legal process with respect
to its obligations under this Agreement, the Issuing and Paying Agency
Agreement, the Notes or the Guarantee.

 

2.15
Each of the Issuer and the Guarantor is permitted to make all payments under
this Agreement, the Issuing and Paying Agency Agreement, the Notes and the
Guarantee, as applicable, to holders of the Notes that are non-residents of
Bermuda, free and clear of and without deduction or withholding for or on
account of any taxes or other governmental charges imposed by Bermuda. There is
no stamp or documentary tax or other charge imposed by any governmental agency
having jurisdiction over the Issuer or the Guarantor in connection with the
execution, delivery, issuance, payment, performance, enforcement or introduction
into evidence in a court of Bermuda of this Agreement, the Issuing and Paying
Agency Agreement, the Guarantee or any Note.

 

2.16
The choice of New York law to govern this Agreement, the Issuing and Paying
Agency Agreement, the Guarantee and the Notes is, under the laws of Bermuda, a
valid, effective and irrevocable choice of law, and the submission by the Issuer
and the Guarantor in Section 7.3 (b) of the Agreement to the jurisdiction of the
courts of the United States District Court and the State of New York located in
the Borough of Manhattan is valid and binding upon the Issuer and the Guarantor
under the laws of Bermuda.

 
8

--------------------------------------------------------------------------------


 

2.17
Any final judgment rendered by any court referred to in Section 2.16 in an
action to enforce the obligations of the Issuer or the Guarantor under this
Agreement, the Issuing and Paying Agency Agreement, the Notes or the Guarantee,
as applicable, is capable of being enforced in the courts of Bermuda.

 

2.18
As a condition to the admissibility in evidence of this Agreement, the Issuing
and Paying Agency Agreement, the Guarantee or the Notes in the courts of
Bermuda, it is not necessary that this Agreement, the Issuing and Paying Agency
Agreement, the Guarantee or the Notes be filed or recorded with any court or
other authority.

 
3.
Covenants and Agreements of the Issuer and the Guarantor.

 
Each of the Issuer and the Guarantor covenants and agrees as to itself that:
 

3.1
The Issuer and the Guarantor will give the Dealer prompt notice (but in any
event prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of or waiver with respect to, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, including a complete copy of any such
amendment, modification or waiver.

 

3.2
The Issuer and the Guarantor shall, whenever there shall occur any change in the
condition (financial or otherwise), operations or business prospects of the
Issuer or the Guarantor or any development or occurrence in relation to the
Issuer or the Guarantor that would be material to holders of the Notes or
potential holders of the Notes (including any downgrading or receipt of any
notice of intended or potential downgrading or any review for potential change
in the rating accorded any of the securities of the Issuer or the Guarantor by
any nationally recognized statistical rating organization which has published a
rating of the Notes), promptly, and in any event prior to any subsequent
issuance of Notes hereunder, notify the Dealer (by telephone, confirmed in
writing) of such change, development or occurrence.

 

3.3
The Issuer and the Guarantor shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer or the Guarantor to any
national securities exchange or rating agency, regarding (i) the operations and
financial condition of the Issuer or the Guarantor, (ii) the due authorization
and execution of the Notes and the Guarantee, (iii) the Issuer’s ability to pay
the Notes as they mature and (iv) the Guarantor’s ability to fulfill its
obligations under the Guarantee.

 

3.4
The Issuer and the Guarantor will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor the Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 
9

--------------------------------------------------------------------------------


 

3.5
Neither the Issuer nor the Guarantor will be in default of any of its
obligations hereunder or under the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, at any time that any of the Notes are outstanding.

 

3.6
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) opinion(s) of counsel to the Issuer and the Guarantor, addressed to the
Dealer, reasonably satisfactory in form and substance to the Dealer, (b) a copy
of the executed Issuing and Paying Agency Agreement as then in effect, (c) a
copy of the executed Guarantee, (d) a copy of the resolutions adopted by the
Boards of Directors of the Issuer and the Guarantor, reasonably satisfactory in
form and substance to the Dealer and certified by the Secretary or similar
officer of the Issuer or the Guarantor, as the case may be, authorizing
execution and delivery by the Issuer and the Guarantor of this Agreement, the
Issuing and Paying Agency Agreement, the Guarantee and the Notes and
consummation by the Issuer and the Guarantor of the transactions contemplated
hereby and thereby, (e) prior to the issuance of any book-entry Notes
represented by a master note registered in the name of DTC or its nominee, a
copy of the executed Letter of Representations among the Issuer, the Guarantor,
the Issuing and Paying Agent and DTC and of the executed master note, (f) prior
to the issuance of any Notes in physical form, a copy of such form (unless
attached to this Agreement or the Issuing and Paying Agency Agreement) and
(g) such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.

 

3.7
The Issuer and the Guarantor, jointly and severally, shall reimburse the Dealer
for all of the Dealer’s out-of-pocket expenses related to this Agreement,
including expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and, if
applicable, for the reasonable fees and out-of-pocket expenses of the Dealer’s
counsel.

 
4.
Disclosure.




4.1
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantor.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantor concerning the offering of Notes and
to obtain relevant additional information which the Issuer possesses or can
acquire without unreasonable effort or expense.

 

4.2
Each of the Issuer and the Guarantor agrees to promptly furnish the Dealer the
Company Information as it becomes available.

 

4.3
(a) Each of the Issuer and the Guarantor further agrees to notify the Dealer
promptly upon the occurrence of any event relating to or affecting the Issuer or
the Guarantor that would cause the Company Information then in existence to
include an untrue statement of a material fact or to omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they are made, not misleading.

 
10

--------------------------------------------------------------------------------


 
(b) In the event that the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and the Dealer notifies the Issuer that it then has
Notes it is holding in inventory, the Issuer and the Guarantor agree promptly to
supplement or amend the Private Placement Memorandum so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and the Issuer and the Guarantor shall make such
supplement or amendment available to the Dealer.
 
(c) In the event that (i) the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer or the
Guarantor that it is then holding Notes in inventory and (iii) the Issuer or the
Guarantor chooses not to promptly amend or supplement the Private Placement
Memorandum in the manner described in clause (b) above, then all solicitations
and sales of Notes shall be suspended until such time as the Issuer and the
Guarantor have so amended or supplemented the Private Placement Memorandum, and
made such amendment or supplement available to the Dealer.
 
(d) Without limiting the generality of Section 4.3(a), the Issuer and the
Guarantor shall review, amend and supplement the Private Placement Memorandum on
a periodic basis, but no less than at least once annually, to incorporate
current financial information of the Issuer and the Guarantor to the extent
necessary to ensure that the information provided in the Private Placement
Memorandum is accurate and complete.
 
5.
Indemnification and Contribution.




5.1
The Issuer and the Guarantor, jointly and severally, will indemnify and hold
harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, fees and disbursements of counsel) or judgments of whatever
kind or nature (each a “Claim”), imposed upon, incurred by or asserted against
the Indemnitees arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer or the Guarantor to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer or the Guarantor of any agreement,
covenant or representation made in or pursuant to this Agreement. This
indemnification shall not apply to the extent that the Claim arises out of or is
based upon Dealer Information.

 
11

--------------------------------------------------------------------------------


 

5.2
Provisions relating to claims made for indemnification under this Section 5 are
set forth in Exhibit B to this Agreement.

 

5.3
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantor, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer, the Guarantor and the Dealer;
provided, however, that such contribution by the Issuer and the Guarantor shall
be in an amount such that the aggregate costs incurred by the Dealer do not
exceed the aggregate of the commissions and fees earned by the Dealer hereunder
with respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

 
6.
Definitions.




6.1
“Claim” shall have the meaning set forth in Section 5.1.

 

6.2
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Guarantor’s most
recent report on Form 10-K filed with the SEC and each of its reports on Form
10-Q or 8-K filed with the SEC since the most recent Form 10-K, (ii) the
Issuer’s and the Guarantor’s most recent annual audited financial statements and
each interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and the Guarantor’s and their
affiliates’ other publicly available recent reports, including, but not limited
to, any publicly available filings or reports provided to their respective
shareholders, (iv) any other information or disclosure prepared pursuant to
Section 4.3 hereof and (v) any information prepared or approved by the Issuer or
the Guarantor for dissemination to investors or potential investors in the
Notes.

 

6.3
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.

 

6.4
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

6.5
“Indemnitee” shall have the meaning set forth in Section 5.1.

 

6.6
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in Section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.

 

6.7
“Issuing and Paying Agency Agreement” shall mean the issuing and paying agency
agreement described on the cover page of this Agreement, as such agreement may
be amended or supplemented from time to time.

 
12

--------------------------------------------------------------------------------


 

6.8
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, as issuing and paying agent under the Issuing and Paying
Agency Agreement, or any successor thereto in accordance with the Issuing and
Paying Agency Agreement.

 

6.9
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.

 

6.10
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

6.11
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.

 

6.12
“Regulation D” shall mean Regulation D under the Securities Act.

 

6.13
“Rule 144A” shall mean Rule 144A under the Securities Act.

 

6.14
“SEC” shall mean the U.S. Securities and Exchange Commission.

 

6.15
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

6.16
“Sophisticated Individual Accredited Investor” shall mean an individual who
(a) is an accredited investor within the meaning of Regulation D under the
Securities Act and (b) based on his or her pre-existing relationship with the
Dealer, is reasonably believed by the Dealer to be a sophisticated investor (i)
possessing such knowledge and experience (or represented by a fiduciary or agent
possessing such knowledge and experience) in financial and business matters that
he or she is capable of evaluating and bearing the economic risk of an
investment in the Notes and (ii) having not less than $5 million in investments
(as defined, for purposes of this section, in Rule 2a51-1 under the Investment
Company Act of 1940, as amended).

 
7.
General




7.1
Unless otherwise expressly provided herein, all notices under this Agreement to
parties hereto shall be in writing and shall be effective when received at the
address of the respective party set forth below.

 
If to the Issuer:     Ingersoll-Rand Global Holding Company Limited
Attention: Corporate Treasury
800-E Beaty Street
Davidson, NC 28036


Telephone: (704) 655-5709
Facsimile: (866) 446-1391


13

--------------------------------------------------------------------------------




    If to the Guarantor:    Ingersoll-Rand Company Limited
Attention: Corporate Treasury
800-E Beaty Street
Davidson, NC 28036


Telephone: (704) 655-5709
Facsimile: (866) 446-1391


    If to the Dealer:          Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005


Attention:


Telephone: 
Facsimile: 
 

7.2
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.

 

7.3
(a) Each of the Issuer and the Guarantor agrees that any suit, action or
proceeding brought by the Issuer or the Guarantor against the Dealer in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes shall be brought solely in the United States
federal courts located in the Borough of Manhattan or the courts of the State of
New York located in the Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND
THE GUARANTOR WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 
(b) Each of the Issuer and the Guarantor hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.
 
(c) Each of the Issuer and the Guarantor hereby irrevocably designates, appoints
and empowers Ingersoll-Rand Company, with offices at 155 Chestnut Ridge Road,
Montvale, New Jersey 07645, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and its properties, assets and
revenues, service for any and all legal process, summons, notices and documents
which may be served in any such action, suit or proceeding brought in the courts
listed in Section 7.3(a) which may be made on such designee, appointee and agent
in accordance with legal procedures prescribed for such courts, with respect to
any suit, action or proceeding in connection with or arising out of this
Agreement, the Notes or the Guarantee or the offer and sale of the Notes. If for
any reason such designee, appointee and agent hereunder shall cease to be
available to act as such, the Issuer and the Guarantor agrees to designate a new
designee, appointee and agent in The City of New York on the terms and for the
purposes of this Section 7.3 satisfactory to the Dealer. Each of the Issuer and
the Guarantor further hereby irrevocably consents and agrees to the service of
any and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit or proceeding by serving a copy
thereof upon the agent for service of process referred to in this Section 7.3
(whether or not the appointment of such agent shall for any reason prove to be
ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified airmail, postage prepaid, to
it at its address specified in or designated pursuant to this Agreement. Each of
the Issuer and the Guarantor agrees that the failure of any such designee,
appointee and agent to give any notice of such service to it shall not impair or
affect in any way the validity of such service or any judgment rendered in any
action or proceeding based thereon. Nothing herein shall in any way be deemed to
limit the ability of the holders of any Notes or the Dealer to serve any such
legal process, summons, notices and documents in any other manner permitted by
applicable law or to obtain jurisdiction over the undersigned or bring actions,
suits or proceedings against the undersigned in such other jurisdictions, and in
such other manner, as may be permitted by applicable law. Each of the Issuer and
the Guarantor hereby irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings arising out of or in connection with this
Agreement brought in the courts listed in Section 7.3(a) and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
14

--------------------------------------------------------------------------------


 
(d) To the extent that the Issuer or the Guarantor or any of their respective
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to them, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Agreement, the Guarantee or the Notes or the offer and sale
of the Notes, from the giving of any relief in any thereof, from setoff or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceeding may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, the Issuing and Paying Agency Agreement, the
Guarantee or the Notes, it hereby irrevocably and unconditionally waives, and
agrees for the benefit of the Dealer and any holder from time to time of the
Notes not to plead or claim, any such immunity, and consents to such relief and
enforcement.
 

7.4
This Agreement may be terminated, at any time, by the Issuer, upon one business
day’s prior notice to such effect to the Dealer, or by the Dealer upon one
business day’s prior notice to such effect to the Issuer. Any such termination,
however, shall not affect the obligations of the Issuer and the Guarantor under
Sections 3.7, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

 

7.5
This Agreement is not assignable by any party hereto without the written consent
of the other parties; provided, however, that the Dealer may assign its rights
and obligations under this Agreement to any affiliate of the Dealer.

 
15

--------------------------------------------------------------------------------


 

7.6
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

7.7
This Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever; provided, however, that Sections 7.3(b), (c) and (d), Section 7.8
and Section 8 are hereby specifically and exclusively acknowledged to also be
for the benefit of the holders from time to time of the Notes, as third-party
beneficiaries.

 

7.8
(a) Any payments to the Dealer hereunder or to any holder from time to time of
Notes shall be in United States dollars and shall be free of all withholding and
other taxes and of all other governmental charges of any nature whatsoever
imposed by the jurisdiction in which the Issuer or the Guarantor is located. In
the event any withholding is required by law in Bermuda, the Issuer and the
Guarantor, jointly and severally, agree to (i) pay the same and, subject to the
exceptions set forth in Article 8 for which additional amounts will not be paid,
(ii) pay such additional amounts (as defined in Article 8) to the Dealer or any
such holder which, after deduction of any such withholding, or other taxes or
governmental charges of any nature whatsoever imposed with respect to the
payment of such additional amount, shall equal the amount withheld pursuant to
clause (i). The Issuer and the Guarantor, jointly and severally, will promptly
pay any stamp duty or other similar taxes or governmental charges payable in
connection with the execution, delivery, payment or performance of this
Agreement, the Issuing and Paying Agency Agreement, the Guarantee or the Notes
and shall indemnify and hold harmless the Dealer and each holder of Notes from
all liabilities arising from any failure to pay, or delay in paying, such taxes
or charges.

 
(b) Each of the Issuer and the Guarantor agrees to indemnify and hold harmless
the Dealer and each holder from time to time of Notes against any loss incurred
by the Dealer or such holder as a result of any judgment or order being given or
made for any amount due hereunder or under the Notes or the Guarantee and such
judgment or order being expressed and paid in a currency (the “Judgment
Currency”) other than United States dollars and as a result of any variation as
between (i) the rate of exchange at which the United States dollar amount is
converted into the Judgment Currency for the purpose of such judgment or order,
and (ii) the rate of exchange at which the Dealer or such holder is able to
purchase United States dollars with the amount of Judgment Currency actually
received by the Dealer or such holder. The foregoing indemnity shall constitute
separate and independent obligation of the Issuer and the Guarantor and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.
 

7.9
The Issuer and the Guarantor acknowledge and agree that the Dealer is acting
solely in the capacity of an arm's length contractual counterparty to the Issuer
and the Guarantor with respect to the offering of the Notes contemplated hereby
(including in connection with determining the price and terms of the offering)
and not as a financial advisor or a fiduciary to, or an agent of (except to the
extent explicitly set forth herein), the Issuer, the Guarantor or any other
person. The Dealer has not assumed an advisory or fiduciary responsibility in
favor of the Issuer or the Guarantor with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Dealer has
advised or is currently advising the Issuer or the Guarantor on other matters)
or any other obligation to the Issuer or the Guarantor except the obligations
expressly set forth in this Agreement. Additionally, the Dealer is not advising
the Issuer, the Guarantor or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Issuer and the
Guarantor shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Dealer shall have no responsibility or
liability to the Issuer or the Guarantor with respect thereto. Any review by the
Dealer of the Issuer or the Guarantor, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Dealer and shall not be on behalf of the Issuer or the Guarantor.

 
16

--------------------------------------------------------------------------------


 

7.10
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuer and the Dealer with respect to the subject
matter hereof.

 
8.
Taxes and Withholdings



All payments made by the Issuer and the Guarantor in respect of the Notes to the
holder of any of the Notes or to the Dealer (collectively referred to as a
"Payment Recipient") shall be paid without set-off or counterclaim and free and
clear of, and without deduction or withholding for or on account of, any present
or future tax, assessment or other governmental charge or any interest or
penalty thereon imposed, levied, collected, assessed or required to be deducted,
withheld or paid by or for the account of Bermuda only or any taxing authority
or political subdivision thereof or therein (collectively a "Tax") unless the
Issuer or the Guarantor, as the case may be, is required to withhold or deduct
Tax by law or by the interpretation or administration thereof. If any such Tax
is required by law to be withheld or deducted from any such payment, the Issuer
and the Guarantor shall pay such additional amounts ("Additional Amounts") as
may be necessary so that the net amount received by a Payment Recipient after
such withholding or deduction will equal the amount that such Payment Recipient
would have received if such Tax had not been required to be withheld or
deducted; provided that no Additional Amounts will be payable with respect to a
payment made to a Payment Recipient to the extent:
 
(a) that any such Tax is imposed or withheld solely by reason of the existence
of any present or former connection (other than the mere fact of a Payment
Recipient owning such Notes or, in the case of the Dealer, becoming a party to
this Agreement) between such Payment Recipient (or between a fiduciary, settler,
beneficiary or person holding a power over such Payment Recipient, if such
Payment Recipient is an estate or trust, or a member of such Payment Recipient,
if such Payment Recipient is a partnership or limited liability company) and the
taxing authority imposing such Tax ;


(b) of any estate, inheritance, gift, sales, transfer, personal property or
excise Tax or any similar Tax;


(c) that any such Tax would not have been so imposed but for the presentation,
surrender or demand by the Payment Recipient for payment on a date more than 30
days after the date on which such payment became due and payable;
 
17

--------------------------------------------------------------------------------


 
(d) that any such Tax is payable by any method other than withholding or
deduction from payments of principal (or amounts in respect thereof) and/or
interest on the Notes or payments to a Payment Recipient;


(e) that any such Tax would not have been so imposed but for the failure by the
Payment Recipient to make a valid declaration of non-residence or other similar
claim for exemption (provided that the Payment Recipient is entitled to make
such declaration or claim), if (i) such compliance is required or imposed by
statute, treaty, regulations, ruling or administrative practice of the relevant
taxing authority as a precondition to, an exemption from, or reduction in, the
relevant Tax and (ii) at least 60 days prior to the first payment date with
respect to which the Issuer or Guarantor shall apply this subclause (e), the
Issuer or the Guarantor shall have notified all Payment Recipients in writing
that they shall be required to provide such declaration or claim; or


(f) any combination of items (a), (b), (c), (d) and (e).


18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
 
 
Ingersoll-Rand Global Holding Company Limited, as Issuer 


By:
/s/ Barbara L. Brasier



Name:   Barbara L. Brasier 


Title:     Vice President & Treasurer
 


Ingersoll-Rand Company Limited, as Guarantor
 
By:
/s/ Barbara L. Brasier



Name:   Barbara L. Brasier 


Title:     Vice President & Treasurer


 
Deutsche Bank Securities Inc., as Dealer


By:
/s/ Vaughn Smith



Name:   Vaughn Smith


Title:     Director
 
19

--------------------------------------------------------------------------------


 
Addendum
 
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.
 

 
1.
The other dealers referred to in Section 1.2(b) of the Agreement are

 

   
J.P. Morgan Securities Inc.

 

   
Banc of America Securities LLC

 

   
Citigroup Global Markets Inc.

 
20

--------------------------------------------------------------------------------


 
Exhibit A
 
Form of Legend for Private Placement Memorandum and Notes
 
THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTOR, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR OR SOPHISTICATED
INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL, (i) POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS
CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE
NOTES AND (ii) HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS
DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR
OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A
U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES FOR ONE OR MORE
ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR
OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE
144A AND (B) IN MINIMUM AMOUNTS OF $250,000.
 
21

--------------------------------------------------------------------------------


 
Exhibit B
 
Further Provisions Relating to Indemnification
 
(a)
The Issuer and the Guarantor, jointly and severally, agree to reimburse each
Indemnitee for all expenses (including reasonable fees and disbursements of
internal and external counsel) as they are incurred by it in connection with
investigating or defending any loss, claim, damage, liability or action in
respect of which indemnification may be sought under Section 5 of the Agreement
(whether or not it is a party to any such proceedings).

 
(b)
Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
Issuer or the Guarantor, notify the Issuer or the Guarantor in writing of the
existence thereof; provided that (i) the omission to so notify the Issuer or the
Guarantor will not relieve it from any liability which it may have hereunder
unless and except to the extent it did not otherwise learn of such Claim and
such failure results in the forfeiture by it of substantial rights and defenses,
and (ii) the omission to so notify the Issuer or the Guarantor will not relieve
it from liability which it may have to an Indemnitee otherwise than on account
of this indemnity agreement. In case any such Claim is made against any
Indemnitee and it notifies the Issuer or the Guarantor of the existence thereof,
the Issuer and the Guarantor will be entitled to participate therein, and to the
extent that it may elect by written notice delivered to the Indemnitee, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and either the Issuer or the Guarantor or both, and the Indemnitee
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Issuer or the Guarantor,
neither the Issuer nor the Guarantor shall have the right to direct the defense
of such Claim on behalf of such Indemnitee, and the Indemnitee shall have the
right to select separate counsel to assert such legal defenses on behalf of such
Indemnitee. Upon receipt of notice from the Issuer to such Indemnitee of the
election of the Issuer and the Guarantor to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer and the Guarantor will not be
liable to such Indemnitee for expenses incurred thereafter by the Indemnitee in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Indemnitee shall have employed separate counsel in
connection with the assertion of legal defenses in accordance with the proviso
to the next preceding sentence (it being understood, however, that neither the
Issuer nor the Guarantor shall be liable for the expenses of more than one
separate counsel (in addition to any local counsel in the jurisdiction in which
any Claim is brought), approved by the Dealer, representing the Indemnitee who
is party to such Claim), (ii) the Issuer and the Guarantor shall not have
employed counsel reasonably satisfactory to the Indemnitee to represent the
Indemnitee within a reasonable time after notice of existence of the Claim or
(iii) the Issuer or the Guarantor has authorized in writing the employment of
counsel for the Indemnitee. The indemnity, reimbursement and contribution
obligations of the Issuer and the Guarantor hereunder shall be in addition to
any other liability the Issuer or the Guarantor may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Issuer, the Guarantor and any
Indemnitee. Each of the Issuer and the Guarantor agrees that without the
Dealer’s prior written consent, it will not settle, compromise or consent to the
entry of any judgment in any Claim in respect of which indemnification may be
sought under the indemnification provision of the Agreement (whether or not the
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and (ii)
does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee.

 
22

--------------------------------------------------------------------------------


 
Exhibit C
 
Form of Guarantee
 
GUARANTEE
 
GUARANTEE, dated as of May 22, 2008, of Ingersoll-Rand Company Limited, a
corporation organized under the laws of Bermuda (the “Guarantor”).
 
The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the Notes hereinafter described:
 

 
1.
The Guarantor irrevocably guarantees payment in full, as and when the same
becomes due and payable, of the principal of and interest, if any, on the
promissory notes (the “Notes”) issued by Ingersoll-Rand Global Holding Company
Limited, a Bermuda corporation and a wholly-owned subsidiary of the Guarantor
(the “Issuer”), from time to time pursuant to the Issuing and Paying Agency
Agreement, dated as of May 22, 2008, as the same may be amended, supplemented or
modified from time to time, among the Issuer , the Guarantor and JPMorgan Chase
Bank, National Association (the “Agreement”).

 

 
2.
The Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

 

 
3.
This Guarantee is a guaranty of the due and punctual payment (and not merely of
collection) of the principal of and interest, if any, on the Notes by the
Guarantor and shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement of the Notes or of any collateral
security therefore or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. The Guarantor waives
all requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.

 

 
4.
In the event of a default in payment of principal of or interest on any Notes,
the holders of such Notes, may institute legal proceedings directly against the
Guarantor to enforce this Guarantee without first proceeding against the Issuer.

 

 
5.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment by the Issuer of the principal of or
interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.

 
23

--------------------------------------------------------------------------------


 

 
6.
This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York.

 

7.
(a) The Guarantor hereby irrevocably accepts and submits to the non-exclusive
jurisdiction of the United States federal courts located in the Borough of
Manhattan and the courts of the State of New York located in the Borough of
Manhattan.

 

   
(b) The Guarantor hereby irrevocably designates, appoints and empowers
Ingersoll-Rand Company , with offices at 155 Chestnut Ridge Road, Montvale, New
Jersey 07645w York, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and its properties, assets and revenues,
service for any and all legal process, summons, notices and documents which may
be served in any such action, suit or proceeding brought in the courts listed in
Section 7(a) which may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such courts, with respect to any
suit, action or proceeding in connection with or arising out of this Guarantee.
If for any reason such designee, appointee and agent hereunder shall cease to be
available to act as such, the Guarantor agrees to designate a new designee,
appointee and agent in the City of New York on the terms and for the purposes of
this Section 7 satisfactory to the Dealer. The Guarantor further hereby
irrevocably consents and agrees to the service of any and all legal process,
summons, notices and documents out of any of the aforesaid courts in any such
action, suit or proceeding by serving a copy thereof upon the agent for service
of process referred to in this Section 7 (whether or not the appointment of such
agent shall for any reason prove to be ineffective or such agent shall accept or
acknowledge such service) or by mailing copies thereof by registered or
certified airmail, postage prepaid, to it at its address specified in or
designated pursuant to this Guarantee. The Guarantor agrees that the failure of
any such designee, appointee and agent to give any notice of such service to it
shall not impair or affect in any way the validity of such service or any
judgment rendered in any action or proceeding based thereon. Nothing herein
shall in any way be deemed to limit the ability of the holders of any Notes to
serve any such legal process, summons, notices and documents in any other manner
permitted by applicable law or to obtain jurisdiction over the undersigned or
bring actions, suits or proceedings against the undersigned in such other
jurisdictions, and in such other manner, as may be permitted by applicable law.
The Guarantor hereby irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings arising out of or in connection with this
Agreement brought in the courts listed in Section 7(a) and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

8.
All payments made by the Guarantor under this Guarantee to any holder of Notes
(such holders collectively referred to as a "Payment Recipient") shall be paid
without set-off or counterclaim and free and clear of, and without deduction or
withholding for or on account of, any present or future tax, assessment or other
governmental charge or any interest or penalty thereon imposed, levied,
collected, assessed or required to be deducted, withheld or paid by or for the
account of Bermuda only or any taxing authority or political subdivision thereof
or therein (collectively a "Tax") unless the Guarantor is required to withhold
or deduct Tax by law or by the interpretation or administration thereof. If any
such Tax is required by law to be withheld or deducted from any such payment,
the Guarantor shall pay such additional amounts ("Additional Amounts") as may be
necessary so that the net amount received by a Payment Recipient after such
withholding or deduction will equal the amount that such Payment Recipient would
have received if such Tax had not been required to be withheld or deducted;
provided that no Additional Amounts will be payable with respect to a payment
made to a Payment Recipient to the extent:

 
24

--------------------------------------------------------------------------------




(a) that any such Tax is imposed or withheld solely by reason of the existence
of any present or former connection (other than the mere fact of a Payment
Recipient owning such Notes) between such Payment Recipient (or between a
fiduciary, settler, beneficiary or person holding a power over such Payment
Recipient, if such Payment Recipient is an estate or trust, or a member of such
Payment Recipient, if such Payment Recipient is a partnership or limited
liability company) and the taxing authority imposing such Tax ;


(b) of any estate, inheritance, gift, sales, transfer, personal property or
excise Tax or any similar Tax;


(c) that any such Tax would not have been so imposed but for the presentation,
surrender or demand by the Payment Recipient for payment on a date more than 30
days after the date on which such payment became due and payable;


(d) that any such Tax is payable by any method other than withholding or
deduction from payments of principal (or amounts in respect thereof) and/or
interest on the Notes or payments to a Payment Recipient;


(e) that any such Tax would not have been so imposed but for the failure by the
Payment Recipient to make a valid declaration of non-residence or other similar
claim for exemption (provided that the Payment Recipient is entitled to make
such declaration or claim), if (i) such compliance is required or imposed by
statute, treaty, regulations, ruling or administrative practice of the relevant
taxing authority as a precondition to, an exemption from, or reduction in, the
relevant Tax and (ii) at least 60 days prior to the first payment date with
respect to which the Guarantor shall apply this subclause (e), the Guarantor
shall have notified all Payment Recipients in writing that they shall be
required to provide such declaration or claim; or


(f) any combination of items (a), (b), (c), (d) and (e).
 
IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.
 
INGERSOLL-RAND
COMPANY LIMITED
 
By:
    

 
25

--------------------------------------------------------------------------------


 